MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                  FILED
this Memorandum Decision shall not be                              Nov 30 2016, 6:22 am
regarded as precedent or cited before any
                                                                        CLERK
court except for the purpose of establishing                        Indiana Supreme Court
                                                                       Court of Appeals
the defense of res judicata, collateral                                  and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Stacy R. Uliana                                         Gregory F. Zoeller
Bargersville, Indiana                                   Attorney General of Indiana

                                                        Justin F. Roebel
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Muhamed Dugonjic,                                       November 30, 2016
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        29A02-1512-CR-2281
        v.                                              Appeal from the Hamilton
                                                        Superior Court
State of Indiana,                                       The Honorable Steven R. Nation,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        29D01-1405-FB-3452



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 29A02-1512-CR-2281 | November 30, 2016    Page 1 of 21
                                           Case Summary
[1]   Muhamed Dugonjic appeals his convictions for class B felony criminal deviate

      conduct and class D felony sexual battery. He maintains that the trial court

      improperly instructed the jury concerning the definitions of certain elements of

      his offenses; abused its discretion in admitting evidence of certain conduct by

      defense counsel and in refusing to admit certain evidence concerning the

      victim’s past sexual conduct; and abused its discretion in its treatment of

      aggravating factors during sentencing. We conclude that the trial court acted

      within its discretion in instructing the jury and in its treatment of aggravators

      during sentencing. We also conclude that the trial court did not commit

      reversible error in admitting evidence concerning defense counsel’s conduct or

      in excluding certain evidence concerning A.D.’s sexual history. Therefore, we

      affirm Dugonjic’s convictions and sentence.


                              Facts and Procedural History
[2]   In 2010, A.D. moved from Bosnia to Carmel, Indiana, to attend school and

      work as an au pair. The au pair program provided her with a host family.

      When her program ended, she worked as a live-in nanny for her host family.


[3]   In December 2010, A.D. connected on Facebook with Dugonjic, a Bosnian

      immigrant who lived in Arizona and worked as a truck driver. The two began

      to communicate by phone and through text messages, and in the late summer

      of 2011, A.D. made her first of three trips to Arizona to visit Dugonjic.

      Dugonjic visited A.D. in Indiana many times. During the visits, the couple

      Court of Appeals of Indiana | Memorandum Decision 29A02-1512-CR-2281 | November 30, 2016   Page 2 of 21
      sometimes stayed at a hotel, where they engaged in various sexual acts short of

      sexual intercourse. A.D. testified that she intended to abstain from premarital

      sexual intercourse due to her religious beliefs, but she allowed Dugonjic to

      touch her breasts and vagina because he had assured her that they were going to

      stay together and she was “100 percent sure” that they would marry. Tr. at

      701, 708, 789, 800-01.


[4]   In October 2012, a woman called A.D. and informed her that she was engaged

      to Dugonjic. This prompted A.D. to investigate Dugonjic’s background,

      whereupon she discovered that he was married to a woman in Bosnia. When

      she confronted him, Dugonjic confessed that he was married, had a child, and

      was several years older than he had originally represented. The couple ended

      the romantic relationship but continued to visit each other intermittently.


[5]   In May 2013, A.D. informed Dugonjic that she was pursuing another

      relationship. A month later, Dugonjic texted A.D., told her that he was in

      Indiana, and asked to meet her one last time for five minutes at a previous

      rendezvous spot behind a discount store. A.D. declined a private meeting but

      agreed to meet him inside the store. The two walked and talked inside the

      store, and Dugonjic kissed her. A.D. agreed to drive him to his vehicle. When

      they got to his vehicle, which was parked behind the store, Dugonjic kissed

      A.D. and implored her to leave with him. A.D. refused and reminded him of

      his history of lying to her. An argument ensued. A.D. received a text message

      from her new boyfriend, and Dugonjic grabbed her purse and demanded to see

      her phone. She quickly powered it off, and Dugonjic grabbed it, causing it to

      Court of Appeals of Indiana | Memorandum Decision 29A02-1512-CR-2281 | November 30, 2016   Page 3 of 21
      break. He demanded her PIN code, and she gave him a false code. When he

      discovered that he was locked out of the phone, he removed its SIM card and

      exited the vehicle.


[6]   A.D. followed Dugonjic, seeking the return of her SIM card and explaining that

      Dugonjic would not be able to access its contents because her phone was under

      her host family’s account. He approached her, said that he loved her, accused

      her of “cheat[ing]” on him, and kissed her in a “rough” and “aggressive

      manner.” Id. at 727. He then put his hand under her shirt and began kissing

      her breasts. She told him that she just wanted her SIM card and reminded him

      of his promise that their meeting would last only five minutes. He then put his

      hand inside her pants and “started pushing his fingers” “inside [her],” “[i]n

      [her] vagina,” “deep inside and it was hurting.” Id. at 728-29. A.D. implored

      him to stop, but he refused. He turned her around with “his hand deep inside”

      her, and she fell to the pavement and thought she was going to “pass out.” Id.

      at 729-30. She begged him to let go of her, and he refused. A truck appeared

      and shone its headlights on them, at which point A.D. told Dugonjic that she

      would leave with him if he would just let go of her. He grabbed her hand and

      attempted to pull her inside his truck. She broke away from his grip and ran

      across the street to an apartment complex. She entered an open garage and

      went inside the adjoining apartment to seek help. The residents phoned 911 on

      her behalf.


[7]   Emergency personnel arrived, and A.D. described the attack to a female medic.

      When she went to the restroom, she discovered that her genitals were bleeding.

      Court of Appeals of Indiana | Memorandum Decision 29A02-1512-CR-2281 | November 30, 2016   Page 4 of 21
       She was taken to a nearby hospital and examined by a sexual assault nurse,

       who observed injuries to A.D.’s clitoris and labia minor crease as well as

       bruising consistent with Dugonjic clutching her arm and injuries consistent with

       having fallen to the pavement. Police found A.D.’s vehicle behind the store,

       still running and unlocked. They also found her broken phone and SIM card.


[8]    The State charged Dugonjic with class B felony criminal deviate conduct, class

       C felony battery resulting in serious bodily injury, and class D felony sexual

       battery. Seven months before trial, the State filed a motion in limine, seeking to

       limit the admission of evidence of A.D.’s prior sexual activity pursuant to

       Indiana’s Rape Shield Rule. The trial court conducted hearings and granted the

       State’s motion, limiting the admission to evidence relevant to Dugonjic’s claim

       that A.D. had consented to the charged conduct. A jury found Dugonjic guilty

       of class B felony criminal deviate conduct and class D felony sexual battery.

       The trial court sentenced him to twelve years for criminal deviate conduct and a

       concurrent one and one-half years for sexual battery.


[9]    Dugonjic now appeals. Additional facts will be provided as necessary.


                                   Discussion and Decision
          Section 1 – The trial court did not abuse its discretion in
        instructing the jury on the definitions of intent to arouse and
                                 penetration.
[10]   Dugonjic maintains that the trial court committed reversible error by giving

       certain jury instructions. “The purpose of a jury instruction is to inform the

       Court of Appeals of Indiana | Memorandum Decision 29A02-1512-CR-2281 | November 30, 2016   Page 5 of 21
       jury of the law applicable to the facts without misleading the jury and to enable

       it to comprehend the case clearly and arrive at a just, fair, and correct verdict.”

       Isom v. State, 31 N.E.3d 469, 484 (Ind. 2015) (internal quotation marks

       omitted), cert. denied (2016). We review a trial court’s instructions to the jury for

       an abuse of discretion. Id. An abuse of discretion occurs when the instruction

       is erroneous and the instructions taken as a whole misstate the law or otherwise

       mislead the jury. Id. at 484-85. “When evaluating the jury instructions on

       appeal this Court looks to whether the tendered instructions correctly state the

       law, whether there is evidence in the record to support giving the instruction,

       and whether the substance of the proffered instruction is covered by other

       instructions.” Id. “Jury instructions are to be considered as a whole and in

       reference to each other; error in a particular instruction will not result in

       reversal unless the entire jury charge misleads the jury as to the law of the

       case.” Flake v. State, 767 N.E.2d 1004, 1007 (Ind. Ct. App. 2002). “Instructions

       that unnecessarily emphasize one particular evidentiary fact, witness, or phase

       of the case have long been disapproved.” Ludy v. State, 784 N.E.2d 459, 461

       (Ind. 2003).


[11]   Dugonjic first challenges Instruction 14, which reads, “The element of ‘with the

       intent to arouse or satisfy the sexual desires’ may be proven by circumstantial

       evidence, and the jury may consider the natural and usual [con]sequence to

       which the defendant’s conduct points.” Appellant’s App. at 331 (emphases

       added). Instruction 14 must be read in conjunction with Instruction 7, which

       reads:

       Court of Appeals of Indiana | Memorandum Decision 29A02-1512-CR-2281 | November 30, 2016   Page 6 of 21
        The crime of Sexual Battery which is the basis for Count 3, is
        defined by statute in pertinent part as follows:

        A person who, with intent to arouse or satisfy the person’s own
        sexual desires or the sexual desires of another person … touches
        another person when that person is … compelled to submit to the
        touching by force … commits sexual battery, a Class D felony.

        Before you may convict the Defendant, the State must have
        proved each of the following essential elements beyond a
        reasonable doubt:

        1. The Defendant

        2. with the intent to arouse or satisfy his own sexual desires or
        the sexual desires of [A.D.]

        3. knowingly

        4. touched [A.D.] when [A.D.] was compelled to submit to the
        touching by force.

        If the State failed to prove each of these essential elements
        beyond a reasonable doubt, you must find the Defendant not
        guilty of Sexual Battery, a Class D felony.


Id. at 324. See also Ind. Code § 35-42-4-8 (2013) (“A person who, with intent to

arouse or satisfy the person’s own sexual desires or the sexual desires of another

person, touches another person when that person is … compelled to submit to

the touching by force or the imminent threat of force … commits sexual battery,

a Class D felony.”).




Court of Appeals of Indiana | Memorandum Decision 29A02-1512-CR-2281 | November 30, 2016   Page 7 of 21
[12]   Dugonjic asserts that Instruction 14 improperly shifts the burden of proof to

       him by creating a mandatory presumption. In Winegeart v. State, our supreme

       court affirmed the propriety of a similar jury instruction, which read in

       pertinent part, “A determination of the defendant’s intent may be arrived at by

       the jury from a consideration of the defendant’s conduct and the natural and

       usual consequences to which such conduct logically and reasonably points.” 665

       N.E.2d 893, 903 n.3 (Ind. 1996) (emphases added). There, as here, the trial

       court used the permissive term “may.” Id. The Winegeart court concluded that

       the instruction’s use of “may” described a permissive inference rather than a

       mandatory presumption. Id. at 904. Likewise, here, Instruction 14 “did not

       mandate that the jury employ any particular presumptions but merely permitted

       it to draw appropriate inferences from the evidence.” Id.


[13]   Dugonjic relies on Ludy, 784 N.E.2d at 461, as support for his contention that

       Instruction 14 unduly emphasized particular evidence. In Ludy, our supreme

       court found an instruction improper because it singled out the “uncorroborated

       testimony of the alleged victim” as a proper basis for a conviction and thus

       invited the jury to violate its obligation to consider all the evidence. Id. at 460. 1

       Similarly, in Keller v. State, our supreme court reversed a burglary conviction

       based on a jury instruction that included not only a definition of dwelling but



       1
         The Ludy court also explained that the instruction was worded more like an appellate standard of review
       than a jury instruction and emphasized that the use of certain language in appellate opinions does not make
       that same language proper for use in jury instructions. 784 N.E.2d at 462. This reasoning does not apply
       here, as the “natural and usual consequence” language has been held to be proper for jury instructions.
       Winegeart, 665 N.E.2d at 903 n.3. Moreover, the language of Instruction 14 was not technical, as it was in
       Ludy, which included the term “uncorroborated.” 784 N.E.2d at 461.

       Court of Appeals of Indiana | Memorandum Decision 29A02-1512-CR-2281 | November 30, 2016        Page 8 of 21
       also a specific example of a dwelling that coincided with specific evidence. 47

       N.E.3d 1205, 1209-10 (Ind. 2016). The Keller court found this to be misleading,

       explaining that it unduly emphasized a specific piece of evidence and thus

       invaded the province of the jury. Id.


[14]   In contrast, here, Instruction 14 does not single out any particular conduct by

       Dugonjic (which would include kissing A.D.’s mouth and breasts and forcing

       his finger in her vagina). Rather, it merely states that when evaluating whether

       Dugonjic acted with “intent to arouse or satisfy” his or A.D.’s sexual desires the

       jury could permissibly infer that intent from the natural and usual consequences

       of his conduct. Instruction 14 neither unduly emphasizes specific evidence nor

       hinders the jury in carrying out its duty to consider all the evidence. As such,

       the trial court acted within its discretion in giving it.


[15]   Dugonjic also challenges Instruction 13, which reads, “Proof of the slightest

       penetration is sufficient to sustain a conviction for criminal deviate conduct.

       Penetration does not require the vagina to be penetrated, only that the female

       sex organ, including the external genitalia, be penetrated.” Appellant’s App. at

       330. This instruction must be read in context with Instruction 5, which reads,

               The crime of Criminal Deviate Conduct which is the basis for
               Count 1 is defined by statute in pertinent part as follows:

               A person who knowingly … causes another person to perform or
               submit to deviate sexual conduct when … the other person is
               compelled by force … commits criminal deviate conduct, a Class
               B felony.


       Court of Appeals of Indiana | Memorandum Decision 29A02-1512-CR-2281 | November 30, 2016   Page 9 of 21
               Before you may convict the Defendant, the State must have
               proved each of the following essential elements beyond a
               reasonable doubt:

               1. The Defendant

               2. knowingly

               3. caused [A.D.] to submit to deviate sexual conduct when

               4. [A.D.] was compelled by force.

               If the State failed to prove each of these essential elements
               beyond a reasonable doubt, you must find the Defendant not
               guilty of Criminal Deviate Conduct, a Class B felony.


       Id. at 322. See also Ind. Code § 35-41-1-9 (repealed July 1, 2014) (“‘Deviate

       sexual conduct’ means an act involving … the penetration of the sex organ or

       anus of a person by an object.”).


[16]   Dugonjic submits that Instruction 13 amounts to an incorrect statement of the

       law because it states that the penetration necessary to convict him of criminal

       deviate conduct includes the “slightest penetration” of the “vagina” or “female

       sex organ, including the external genitalia.” Appellant’s App. at 330. He relies

       on Thompson v. State, arguing that the “slightest penetration” language is

       appropriate only for instructions on the offense of rape. 674 N.E.2d 1307, 1311

       (Ind. 1996). There, our supreme court was faced not with a challenge to a jury

       instruction but instead with a challenge to the sufficiency of evidence to support

       the element of penetration in both the defendant’s rape conviction and criminal

       deviate conduct conviction. The Thompson court held the evidence insufficient

       Court of Appeals of Indiana | Memorandum Decision 29A02-1512-CR-2281 | November 30, 2016 Page 10 of 21
       to support the penetration element of criminal deviate conduct. However, the

       Thompson court narrowly tailored its holding based on the unique circumstances

       indicating that the defendant used his fingers only to assist in the penetration of

       his penis for purposes of committing the rape. We find Thompson

       distinguishable. Penetration is an element of only one of Dugonjic’s charged

       offenses, and that offense, criminal deviate conduct, includes the element of

       penetration. “[W]hen the question is whether penetration occurred, it is well

       settled that proof of the slightest degree of penetration is sufficient.” Harding v.

       State, 457 N.E.2d 1098, 1101 (Ind. 1984). In Harding, our supreme court held

       that, even though weak and equivocal, the victim’s testimony concerning anal

       penetration was sufficient to support the defendant’s conviction for criminal

       deviate conduct. Id.


[17]   Dugonjic claims that Instruction 13 also confused the jury concerning the

       distinction between touching and penetration. He cites as support Adcock v.

       State, in which another panel of this Court found ineffective assistance of

       counsel based on counsel’s failure to raise a sufficiency challenge to his

       conviction for child molesting involving penetration. 22 N.E.3d 720, 728-30

       (Ind. Ct. App. 2014). There, the victim never testified that any part of her

       genitalia was penetrated, there was no medical evidence of penetration, and the

       State argued that mere contact between the male and female organs was

       sufficient to establish vaginal penetration. Id. In contrast, here, the challenged

       instruction went further than mere contact, requiring a finding of the “slightest

       penetration,” and A.D. testified that Dugonjic digitally penetrated her vagina in

       Court of Appeals of Indiana | Memorandum Decision 29A02-1512-CR-2281 | November 30, 2016 Page 11 of 21
       a forceful manner, causing her pain and bleeding. In short, Instruction 13 is

       supported by the evidence and is neither legally incorrect nor confusing. We

       find no abuse of discretion here.


         Section 2 – The trial court did not commit reversible error in
             admitting evidence of possible witness intimidation.
[18]   Dugonjic also challenges the admission of evidence that defense counsel

       engaged in conduct that could be considered witness intimidation. We review

       rulings on the admission or exclusion of evidence for an abuse of discretion

       resulting in prejudicial error. Williams v. State, 43 N.E.3d 578, 581 (Ind. 2015).

       An abuse of discretion occurs when the trial court’s decision is clearly against

       the logic and effect of the facts and circumstances before it or where the trial

       court misinterprets the law. Id. To determine whether an error prejudiced the

       defendant, we assess the probable impact of the challenged evidence upon the

       jury, in light of all the other evidence that was properly presented. Id. If

       substantial independent evidence of guilt supports the conviction, the error is

       harmless. Id.


[19]   The following exchange took place during direct examination of A.D.:

               Q. Did [Defense Counsel] come to your door one day?

               A. Yes, he did.

               Q. Do you remember when that was?

               A. It was last year sometime.


       Court of Appeals of Indiana | Memorandum Decision 29A02-1512-CR-2281 | November 30, 2016 Page 12 of 21
               Q. And had he called you to see if it was okay if he came over?

               A. No, he didn’t.

               [DEFENSE COUNSEL]: Objection. Relevance, Your Honor.

               [STATE]: Judge, I believe it’s very relevant. He showed up on
               her doorstep unannounced with an investigator.

               [DEFENSE COUNSEL]: Why is that relevant?

               [STATE]: To try to intimidate her.

               THE COURT: Objection overruled.


       Tr. at 760.


[20]   It is well established that a defendant’s attempt to influence witnesses is

       probative evidence of consciousness of guilt. Mayes v. State, 467 N.E.2d 1189,

       1194 (Ind. 1984). The defendant’s threats against the victim or other

       prosecution witnesses are “relevant and admissible into evidence.” Matthews v.

       State, 866 N.E.2d 821, 825 (Ind. Ct. App. 2007), trans. denied. Nevertheless, the

       State must show that the threats were made by the defendant or with his

       knowledge or authorization. Cox v. State, 422 N.E.2d 357, 361-62 (Ind. Ct.

       App. 1981). In Cox, another panel of this Court reversed the defendant’s

       conviction and remanded for a new trial where the trial court admitted evidence

       that unknown persons from a youth center had threatened a witness’s life if he

       testified against Cox. Id. The Cox court emphasized that the State had failed to

       establish a nexus between Cox and the unidentified source of the threats. Id.


       Court of Appeals of Indiana | Memorandum Decision 29A02-1512-CR-2281 | November 30, 2016 Page 13 of 21
[21]   Here, the alleged threats came not from Dugonjic but rather from members of

       his defense team. The State introduced evidence that defense counsel and a

       defense investigator made an unannounced visit to A.D.’s house before trial,

       during which counsel questioned her about whether she understood the

       seriousness of the charges and whether she would object to Dugonjic being

       placed on probation. Dugonjic objected on relevancy grounds. See Ind.

       Evidence Rule 401 (“Evidence is relevant if … it has any tendency to make a

       fact more or less probable than it would be without the evidence; and … the fact

       is of consequence in determining the action.”). Defense counsel asserted that

       he visited A.D. only to investigate the case and test her “resolve.” Tr. at 776.

       The State claimed that the evidence was relevant on the issue of whether

       intimidation had occurred, and the trial court overruled Dugonjic’s objection.

       Dugonjic correctly asserts that defense counsel is obligated to interview

       witnesses, and the record shows that the defense deposed A.D. at length. The

       problem is not that defense counsel sought to interview A.D. but that the

       manner in which he did so suggested possible intimidation, i.e., an impromptu

       appearance at A.D.’s front door admittedly to test her resolve. 2


[22]   Dugonjic asserts that the State failed to connect his counsel’s alleged threats to

       him. Unlike in Cox, where the threats were made by “unknown” persons, the




       2
         In his brief, Dugonjic argues for the first time that the State’s introduction of this evidence was an
       evidentiary harpoon. See Benson v. State, 762 N.E.2d 748, 749-50 (Ind. 2002) (strongly disapproving of
       prosecutor’s questions about threats toward a witness made without any evidentiary support or foundation,
       yet finding error harmless). Because he did not object at trial on these grounds, his claim on this point is
       waived. Myers v. State, 887 N.E.2d 170, 184 (Ind. Ct. App. 2008), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 29A02-1512-CR-2281 | November 30, 2016 Page 14 of 21
       person allegedly intimidating A.D. was a person with a close connection to the

       defendant. 422 N.E.2d at 361-62. Even so, we acknowledge that the record is

       silent as to whether Dugonjic instructed or otherwise authorized defense

       counsel to approach A.D. at her home to test her “resolve.”


[23]   However, we do not believe that the admission of this evidence amounts to

       prejudicial error. First, the interchange on this matter is miniscule when placed

       in context with the nearly 1400 pages of transcript, and any attention drawn to

       the alleged intimidation is more likely attributable to defense counsel addressing

       it during closing argument. Tr. at 1209. More importantly, Dugonjic’s

       conviction is supported by independent evidence, including: A.D. fleeing to a

       nearby apartment after the attack; the apartment residents’ description of A.D.

       as pale and distraught; A.D. bleeding from her genitalia; medical evidence of

       injuries to A.D.’s genitalia; medical evidence of additional injuries

       corroborating A.D.’s account of struggling to get away from Dugonjic’s grip

       and falling to the pavement; police finding A.D.’s vehicle still running and

       unlocked, along with her broken phone and SIM card; and Dugonjic having left

       the scene. Based on the foregoing, we conclude that substantial independent

       evidence supports Dugonjic’s convictions. As such, any error in the admission

       of the evidence was harmless.




       Court of Appeals of Indiana | Memorandum Decision 29A02-1512-CR-2281 | November 30, 2016 Page 15 of 21
        Section 3 – The trial court did not commit reversible error in
        limiting the admission of evidence concerning A.D.’s sexual
                                   history.
[24]   Dugonjic also submits that the trial court abused its discretion in limiting

       evidence concerning A.D.’s sexual history. Indiana Evidence Rule 412, also

       known as the Rape Shield Rule, reads in pertinent part,

               (a) Prohibited Uses. The following evidence is not admissible in
               a civil or criminal proceeding involving alleged sexual
               misconduct:

               (1) evidence offered to prove that a victim or witness engaged in
               other sexual behavior; or

               (2) evidence offered to prove a victim’s or witness’s sexual
               predisposition.

               (b) Exceptions.

               (1) Criminal Cases. The court may admit the following evidence
               in a criminal case:

               ….

               (B) evidence of specific instances of a victim’s or witness’s sexual
               behavior with respect to the person accused of the sexual
               misconduct, if offered by the defendant to prove consent or if offered
               by the prosecutor; and

               (C) evidence whose exclusion would violate the defendant’s
               constitutional rights.


       (Emphasis added.)

       Court of Appeals of Indiana | Memorandum Decision 29A02-1512-CR-2281 | November 30, 2016 Page 16 of 21
[25]   “Rule 412 is intended to prevent the victim from being put on trial, to protect

       the victim against surprise, harassment, and unnecessary invasion of privacy,

       and importantly, to remove obstacles to reporting sex crimes.” Williams v. State,

       681 N.E.2d 195, 200 (Ind. 1997). Even if the evidence is relevant, Indiana

       Evidence Rule 403 allows the trial court to “exclude relevant evidence if its

       probative value is substantially outweighed by a danger of … unfair prejudice.”


[26]   Here, the trial court held hearings on the State’s motion in limine. At those

       hearings, Dugonjic was afforded the opportunity to present evidence to the trial

       court concerning the full extent of his past sexual relationship with A.D. The

       trial court did not exclude all the evidence but, because consent was at issue,

       merely limited the evidence to that which it found relevant to the circumstances

       of the case, that being conduct similar to the type of conduct that formed the

       basis for the charges, i.e., digital penetration of A.D.’s genitalia.


[27]   Dugonjic claims that by excluding evidence of oral sex between himself and

       A.D. and provocative photos that A.D. allegedly sent him, the trial court

       denied him his Sixth Amendment right of confrontation, particularly, the

       opportunity to counter the State’s characterization of A.D. as a sexually naïve

       person who wished to abstain from sexual intercourse before marriage due to

       her religious beliefs. As this Court has previously explained with respect to the

       Sixth Amendment,

               The right to cross examination is not absolute. The
               Confrontation Clause guarantees an opportunity for effective
               cross-examination, not cross-examination that is effective in

       Court of Appeals of Indiana | Memorandum Decision 29A02-1512-CR-2281 | November 30, 2016 Page 17 of 21
               whatever way, and to whatever extent, the defense might wish.
               Furthermore, the right to confront witnesses may, in appropriate
               cases, bow to accommodate other legitimate interests in the
               criminal trial process. .… The Indiana Supreme Court has held
               that Indiana’s Rape Shield Statute does not violate a defendant’s
               Sixth Amendment right to confront witnesses absent a showing
               of actual impingement on cross examination.


       Oatts v. State, 899 N.E.2d 714, 722 (Ind. Ct. App. 2009) (citations and internal

       quotation marks omitted).


[28]   As support for his Sixth Amendment argument, Dugonjic relies on Baker v.

       State, where our supreme court reversed the accused’s rape conviction and

       remanded for a new trial after finding prejudicial error in the trial court’s

       exclusion of evidence concerning a recent and regular sexual relationship

       between the accused and the victim. 750 N.E.2d 781, 783-87 (Ind. 2001).

       There, evidence of the relationship itself was completely excluded. Id. In

       contrast, here, the jury heard testimony concerning Dugonjic’s prior sexual

       relationship with A.D. The trial court limited the scope of the evidence to that

       which concerned the charged offenses. Thus, Baker is distinguishable.


[29]   With respect to the excluded photographic evidence and evidence of past

       instances in which A.D. allegedly performed oral sex on Dugonjic, we find this

       to be the type of evidence that falls within the protection of the Rape Shield

       Rule, that is, lacking in relevance and potentially inflammatory and humiliating

       to the extent of putting the victim on trial. See also Ind. Evidence Rule 403




       Court of Appeals of Indiana | Memorandum Decision 29A02-1512-CR-2281 | November 30, 2016 Page 18 of 21
       (probative value of this evidence would have been substantially outweighed by

       the danger of unfair prejudice).


[30]   As for the evidence concerning alleged instances of Dugonjic performing oral

       sex on A.D., we disagree with the trial court’s basis for rejecting this evidence

       (irrelevance due to dissimilarity to digital penetration) as both acts tend to

       indicate ways in which A.D. had allowed Dugonjic to penetrate her sexual

       organs in the past. That said, we find the limited relevance of this evidence to

       be significantly outweighed by the overwhelming medical, physical, and

       testimonial evidence; the remoteness in time to the couple’s previous sexual

       relationship; and A.D.’s termination of the romantic relationship. Consent on a

       certain date does not equate to consent in perpetuity. Based on the foregoing,

       we conclude that any error in excluding the evidence of alleged acts of

       cunnilingus did not amount to reversible error. We therefore affirm Dugonjic’s

       convictions.


          Section 4 – The trial court acted within its discretion in its
             treatment of aggravating factors during sentencing.
[31]   Finally, Dugonjic challenges the trial court’s treatment of aggravating factors

       during sentencing. Sentencing decisions rest within the sound discretion of the

       trial court, and as long as a sentence is within the statutory range, it is subject to

       review only for an abuse of discretion. Anglemyer v. State, 868 N.E.2d 482, 490

       (Ind. 2007), clarified on reh’g, 875 N.E.2d 218. An abuse of discretion occurs

       where the trial court’s decision is clearly against the logic and effect of the facts

       and circumstances before it, or the reasonable, probable, and actual deductions

       Court of Appeals of Indiana | Memorandum Decision 29A02-1512-CR-2281 | November 30, 2016 Page 19 of 21
       to be drawn therefrom. Sloan v. State, 16 N.E.3d 1018, 1026 (Ind. Ct. App.

       2014). The trial court sentenced Dugonjic to concurrent terms of twelve years

       for his class B felony conviction and one and one-half years for his class D

       felony conviction. Ind. Code §§ 35-50-2-5, -7 (2013).


[32]   Indiana Code Section 35-38-1-7.1 lists matters that may be considered by the

       trial court as aggravating and mitigating circumstances. Subsection (c)

       emphasizes that the list of statutory factors is not exhaustive, and subsection (d)

       allows the trial court to impose any sentence that is authorized by statute and

       permissible under the Indiana Constitution, regardless of the presence or

       absence of aggravators or mitigators. During sentencing, the trial court

       identified as an aggravating circumstance the extent to which Dugonjic’s

       conduct exceeded the elements of the charged offenses. The court also

       indicated concern over his unexplained possession of $10,000 in cash at the

       time of his conviction as evidence of intent to flee. Our supreme court has

       found the “nature and circumstances of a crime [to be] a proper aggravating

       circumstance” where the defendant’s conduct extends beyond the material

       elements of the offense. Gomillia v. State, 13 N.E.3d 846, 853 (Ind. 2014). Here,

       the force of Dugonjic’s digital penetration of A.D.’s vagina caused A.D. to

       suffer bleeding and pain. She also sustained injuries to her clitoris and labia

       minor crease, as well as injuries stemming from the force of his grip on her and

       her to fall to the pavement. When A.D. begged Dugonjic to dislodge his hand

       from her body, he grabbed her arm and attempted to shove her into his vehicle.

       The incident ended because A.D. was able to break away from Dugonjic’s grip


       Court of Appeals of Indiana | Memorandum Decision 29A02-1512-CR-2281 | November 30, 2016 Page 20 of 21
       and run for help. The trial court did not abuse its discretion in identifying this

       aggravating factor.


[33]   As for the $10,000 found on Dugonjic’s person on the day of his conviction, the

       trial court expressed its concern that the large sum of money implicated an

       intent to flee. Under the unique circumstances of this case, where the defendant

       is a nonresident of Indiana and a regular international traveler with a family

       abroad, we cannot say that the court’s identification of this factor is clearly

       against the logic and effect of the facts and circumstances before the court.


[34]   Essentially, Dugonjic’s sentencing argument amounts to excuses and

       explanations concerning the aggravating factors and invitations to assign a

       different weight to those factors as against the one identified mitigator, his lack

       of a criminal record. See, e.g., Appellant’s Br. at 34 (characterizing his lack of

       criminal history as “a mitigating circumstance entitled to substantial weight.”).

       We remind him that “[t]he relative weight or value assignable to reasons

       properly found or those which should have been found is not subject to review

       for abuse [of discretion].” Anglemyer, 868 N.E.2d at 491. We therefore affirm

       his sentence.


[35]   Affirmed.


       Kirsch, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 29A02-1512-CR-2281 | November 30, 2016 Page 21 of 21